DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the arguments filed August 16, 2022.  Claims 1-12, 14-22, and 25-35 are currently pending wherein claims 1-12, 14-22, and 25 read on a radiation curable composition, claims 26-31 read on a method of producing a three-dimensional part using said composition, claims 32-34 read on an article, and claim 35 reads on a kit of materials.

Allowable Subject Matter
Claims 1-12, 14-22, and 25-35. are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Rolland et al (WO 2017/112653).

Summary of claim 1:
A radiation curable composition for additive fabrication comprising:
a. from 40 to 95 wt.%, based on the total weight of the composition, of a urethane methacrylate oligomer having at least one polymerizable group,
wherein the urethane methacrylate oligomer is the reaction product of a diisocyanate, a polyol, and a hydroxy-functional methacrylate, and wherein the urethane methacrylate oligomer has a number average molecular weight (Mn) from 750 to 4000 g/mol;
b. an effective quantity of a monofunctional reactive diluent monomer;
c. from 2 to 20 wt.%, based on the total weight of the composition, of a methacrylate-functional network building agent (NBA) comprising a number average of greater than 1.5 polymerizable groups;
wherein at least one of the polymerizable groups of the methacrylate-functional NBA is able to (co)polymerize with the at least one polymerizable group of the urethane methacrylate oligomer, and
wherein the methacrylate-functional NBA possesses an Mn value that is less than the Mn value of the urethane methacrylate oligomer and higher than the Mn of the reactive diluent monomer:
d. optionally, one or more photoinitiators; and
e. optionally, one or more additives; 
wherein Mn is measured by size exclusion chromatography (SEC) calibrated with a polystyrene standard in tetrahydrofuran.

Summary of claim 35:
A kit of materials for forming an object by an additive fabrication process comprising:
a urethane methacrylate oligomer having at least one polymerizable group, wherein the urethane methacrylate oligomer is the reaction product of an isocyanate, a polyol, and a hydroxy-functional methacrylate, and wherein the urethane methacrylate oligomer has a number average molecular weight (Mn) from 750 to 6000 g/mol, as measured by size exclusion chromatography using a polystyrene standard in THF:
a reactive diluent monomer, wherein the reactive diluent monomer comprises a number average of 0.9 to 1.1 polymerizable groups;
a methacrylate-functional network building agent (NBA) comprising a number average of greater than 1.5 polymerizable groups; wherein the methacrylate-functional NBA possesses an Mn value that is less than the Mn value of the urethane methacrylate oligomer and greater than the Mn value of the reactive diluent monomer, as measured by size exclusion chromatography with a polystyrene standard in tetrahydrofuran;
one or more photoinitiators; and
optionally, one or more additives.

Rolland teaches a dual cure composition for forming a three-dimensional object by additive manufacturing (abstract) that contains a UV curable (meth)acrylate blocked polyurethane, a reactive diluent, and a photoinitiator (page 55) wherein the polyurethane to be in the composition in an amount of 692 parts in a composition having 1000 total parts (reading on 69.2%) and to be a reaction of a diisocyanate (hexamethylene diisocyanate (HDI)), a polyol (polytetramethylene oxide (PTOMO1k)), and an amino functional methacrylate (TBMAEMA, t-butylaminoethyl methacrylate) (page 118 table 8).  Rolland teaches the composition to further include poly(ethylene glycol) dimethacrylate (PEGDMA) having 2 polymerizable groups (as applicants cite in the specification as reading on the claimed NBA) at a concentration of 66 parts in a composition having 1000 parts (reading on 6.6%) (page120 table 12).  However, Rolland does not teach or fairly suggest the claimed radiation curable composition wherein the urethane methacrylate oligomer is a reaction product of a diisocyanate, a polyol, and a hydroxy functional methacrylate.  Applicants have shown that when the claimed oligomer is not used the composition becomes not printable and are insufficiently suited for processability in an oxygen rich 3D printing environment.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763